United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Springfield, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0129
Issued: April 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 22, 2018 appellant filed a timely appeal from a September 25, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101, et seq.

The Board notes that, following the September 25, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left hand condition
causally related to the accepted June 12, 2018 employment incident.
FACTUAL HISTORY
On June 19, 2018 appellant, then a 44-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on June 12, 2018 she sustained a left hand contusion/bruise while she
was pulling a full over-the-road (OTR) container out of a container loader while in the performance
of duty. She reported having felt pain in her left hand. On the reverse side of the claim form the
employing establishment noted that appellant did not stop working.
A statement from the supervisor of district operations, B.S., indicated that on June 19, 2018
appellant approached her and indicated that the bruise/contusion on her left palm had not gone
away, and that she wished to file a claim with OWCP. Appellant related that she would turn over
the medical paperwork to the supervisor after her appointment.
A June 21, 2018 left thumb x-ray was “Unremarkable” and noted that there was no bone,
joint, or soft tissue abnormality.
A July 17, 2018 request for medical authorization revealed appellant was scheduled for a
surgical procedure to excise a soft-tissue mass from her left hand to be performed by Dr. Jacqueline
Vanderzanden, a Board-certified orthopedic and hand surgeon.
A July 17, 2018 report from Dr. Vanderzanden related that on June 12, 2018 appellant
“[w]as moving a heavy piece of equipment when she felt … pain in the palm of her left hand and
has developed a soft tissue bump in that area which has not gone down since the date of injury….”
Appellant continued to work full-time regular duty despite the pain and bump. She noted that ice
occasionally decreased the size of the bump, whereas increased activity caused a recurrence of the
bump. Dr. Vanderzanden noted “no lacerations or abrasions, but there is a soft tissue mass volar
aspect of the thenar eminence. Slight blue discoloration to it … otherwise grossly neurovascularly
intact.” Her impression was left hand post-traumatic soft tissue mass after work-related injury and
that appellant had elected to proceed with surgical excision. She indicated that appellant likely
would be able to return to work light duty after the operation and suture removal.
In a development letter dated August 22, 2018, OWCP advised appellant of the need for
additional factual information and medical evidence to support her claim for compensation
benefits. It specifically inquired about the circumstances of the alleged causative employment
incident, including the immediate effect of the injury and the reasons for the delay in filing a claim.
The attached factual questionnaire also included queries as to the existence of any related
preexisting conditions. OWCP also requested that appellant provide a narrative report from her
attending physician, which was required to include a diagnosis and a medical explanation as to
how the reported work incident either caused or aggravated a medical condition. It afforded
appellant 30 days to submit the requested information.
Appellant did not respond.

2

By decision dated September 25, 2018, OWCP accepted that the June 12, 2018
employment incident occurred as alleged and that a medical condition had been diagnosed. It
denied the claim, however, as causal relationship had not been established between the diagnosed
condition and the accepted June 12, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.10
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.11 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.12 Additionally, the physician’s opinion must
3

Supra note 1.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

12

M.V., Docket No. 18-0884 (issued December 28, 2018).

3

be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left hand
condition causally related to the accepted June 12, 2018 employment incident.
In a July 17, 2018 report, Dr. Vanderzanden diagnosed left hand soft tissue mass, which
she characterized as post-traumatic and work related. She reported that on June 12, 2018 appellant
“[w]as moving a heavy piece of equipment when she felt … pain in the palm of her left hand” and
subsequently “developed a soft tissue bump in that area….” While Dr. Vanderzanden notes a
temporal relationship between the onset of pain and the accepted incident, she does not offer a
definitive opinion that the left hand soft tissue mass was caused by the workplace incident. The
mere fact that a condition manifests itself or is discovered after an employment incident is
insufficient to establish a causal relationship between the condition and the incident.14 Temporal
relationship alone will not suffice for purposes of establishing causal relationship.15 Entitlement
to FECA benefits may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of a causal relationship.16 Dr. Vanderzanden’s July 17, 2018 report does not discharge
appellant’s burden of proof to establish that her left hand condition is causally related to the
accepted June 12, 2018 employment incident as she has not explained how pulling a full OTR
container out of a container loader either caused or contributed to the development of appellant’s
diagnosed soft tissue mass. A physician’s opinion on causal relationship must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).17 Consequently, the Board finds that the evidence of
record does not meet appellant’s burden of proof to establish causal relationship.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 USC § 8128(a) and 20 CFR
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left hand
condition causally related to the accepted June 12, 2018 employment incident.

13

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

L.T., Docket No. 18-1603 (issued February 21, 2019); Birger Areskog, 30 ECAB 571 (1979).

15

Id.

16

Id.

17

See supra notes 12, 13.

4

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

